J-S34003-17



NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

IN THE INTEREST OF: A.A.A.F.M., A             IN THE SUPERIOR COURT OF
MINOR                                               PENNSYLVANIA



                   v.

APPEAL OF M.C., FATHER

                                                    No. 293 EDA 2017


                Appeal from the Decree December 2, 2016
           In the Court of Common Pleas of Philadelphia County
                           Family Court at No(s):
                         CP-51-AP-0001100-2016
                         CP-51-DP-0000939-2014
                          FID: 51-FN-00902-2014


BEFORE: BOWES, SOLANO, AND PLATT,* JJ.

MEMORANDUM BY BOWES, J.:                             FILED JULY 14, 2017

     M.C. (“Father”) appeals from the decree involuntarily terminating his

parental rights to his daughter A.A.A.F.M. (“A.A.M.”) pursuant to the

Adoption Act, 23 Pa.C.S. § 2511(a)(1), (2), and (b). We are compelled to

vacate and remand for further proceedings.

     A.A.M. was born in 2009.         She lived with her mother, L.T.R.

(“Mother”), and her two younger siblings, A.M. and B.L., until May 2015,

when A.A.M. and her siblings were placed with a relative.     Mother has a

history of substance abuse and mental health problems, and when the

Philadelphia Department of Human Services (“DHS”) became involved with


* Retired Senior Judge specially assigned to the Superior Court.
J-S34003-17



the family, A.A.M. and the younger siblings resided with Mother in squalor in

a structurally unsound home that lacked utilities. On June 16, 2016, DHS

filed a dependency petition, and the juvenile court subsequently adjudicated

all three children dependent.      The children currently reside together in

kinship care with a maternal aunt, a pre-adoptive resource who noted her

intention to permit post-adoption contact pursuant to Act 101, i.e., 23

Pa.C.S.   §§    2731–2742     (permitting    agreement     for   post-adoption

communication or contact).

      Meanwhile, on December 10, 2015, DHS identified Father, who was

absent through most of juvenile court proceedings, as A.A.M.’s biological

father. As it relates to the dispositive issue in this appeal, on the date that

Father was identified, the juvenile court determined that Father resided on

South 61st Street in Philadelphia, Pennsylvania. The trial court summarized

Father’s involvement as follows:

      On June 3, 2016, Father attended a permanency review hearing.
      Since that hearing date, Father failed to attend any future
      hearings. Father also failed to visit [A.A.M.] or attempt to
      engage [A.A.M.].    Father also failed to communicate with
      [Northeast Treatment Center (NET)], and DHS as to his
      whereabouts and availability. On November 8, 2016, a Parent
      Locater Service Report (PLS) was prepared and it was
      determined that Father could not be located.

Trial Court Opinion, 2/25/17, at 3.

      On November 15, 2016, DHS filed a petition to terminate Father’s

parental rights. The petition listed Father’s last known address and repeated



                                      -2-
J-S34003-17



that address in the petition’s concomitant statement of facts. Similarly, that

address was listed on the trial court order appointing counsel. Nevertheless,

DHS neglected to serve Father notice of the petition at that, or any other,

address.

        At the outset of the December 2, 2016 hearing on DHS’s petition,

Father’s counsel objected to the lack of service.1 DHS conceded that it failed

to provide Father notice of the termination of parental rights proceedings,

but justified the omission by referring to the unproductive PLS report. That

is, DHS apparently reasoned that, since the PLS report did not reveal an

address for Father, the agency was relieved from attempting to serve notice

upon Father at any location, even the address listed in its records. During

the ensuing discussion, David Coleman, the NET caseworker, explained that

his agency had mailed correspondence to Father at the South 61 st Street

address and that Father failed to respond.         Interpreting Mr. Coleman’s

statements as confirmation that the address was not accurate, the trial court

concluded that DHS’s PLS report constituted reasonable efforts to serve

Father notice of the termination petition and the ensuing hearing. After the

parties stipulated to Mr. Coleman’s proposed factual testimony, the court

terminated Father’s parental rights pursuant to 23 Pa.C.S. § 2511(a)(1), (2),


____________________________________________


1
    Having had no notice, Father did not attend the hearing.



                                           -3-
J-S34003-17



and (b).2       Significantly, the trial court mailed notice of the decree

terminating Father’s parental rights to Father’s address of record, the precise

address that it permitted DHS to ignore.

       Father raises the following issues for review:3

       A. Whether the court erred in failing to find that Father was not
       properly served with the petition for involuntary termination and
       the petition to change the goal to adoption, when Father was not
       served, when Father was not served at any of his addresses, and
       when mother was served at all of her previous and current
       addresses.

       B. Whether the court erred in terminating Father's parental
       rights and changing the goal to adoption, when Father was not
       served, when Father was not served at any of his addresses, and
       when mother was served at all of her previous and current
       addresses with the petition for involuntary termination and the
       petition to change the goal to adoption.

       C. Whether the errors committed by the court below deprived
       appellant of his rights to due process and equal protection under
       the law.

Father’s brief at 3. Neither DHS nor A.A.M.’s guardian ad litem filed briefs in

this matter.

       We review an order terminating parental rights for legal error or an

abuse of the trial court’s discretion.         In re B.L.W., 843 A.2d 380, 383
____________________________________________


2
  The trial court terminated Mother’s parental rights to all three children, and
it terminated the rights of the respective fathers of A.M. and B.L. as well.
3
  As the thirty-day appeal period expired on Sunday, January 1, 2017,
Father had until the first regular business day after that to file his appeal.
See 1 Pa.C.S. § 1908 (“Computation of time”).          Accordingly, Father’s
January 3, 2017 appeal is timely.



                                           -4-
J-S34003-17



(Pa.Super. 2004) (en banc).     Instantly, Father argues that DHS failed to

serve notice of the involuntary termination hearing pursuant to 23 Pa.C.S. §

2513(b), thereby violating his due process rights. For the following reasons,

we agree.

      DHS bears the burden of proving proper service by its affirmative act,

which includes a good faith effort to provide notice to a parent, at his or her

correct address, of a termination hearing. In re Interest of K.B., 763 A.2d

436, 439 (Pa.Super. 2000) (affirmative act); Appeal of J.T.M., 845 A.2d

861, 865 (Pa.Super. 2004) (good faith effort).           This Court recently

summarized constitutional due-process in the context of proceedings to

terminate parental rights. We explained,

             "Due process requires nothing more than adequate notice,
      an opportunity to be heard, and the chance to defend oneself in
      an impartial tribunal having jurisdiction over the matter." In re
      J.N.F., 887 A.2d 775, 781 (Pa.Super. 2005). "Due process is
      flexible and calls for such procedural protections as the situation
      demands." In re Adoption of Dale A., II, 683 A.2d 297, 300
      (Pa.Super. 1996) (quoting Sullivan v. Shaw, 650 A.2d 882,
      884 (Pa.Super. 1994)).

             It is well settled that termination of parental rights
      implicates a parent's Fourteenth Amendment right to due
      process. See In the Interest of A.P., 692 A.2d 240, 242
      (Pa.Super. 1997) (stating that parents have a "fundamental
      liberty interest . . . in the care, custody, and management of
      their children") (citing Santosky v. Kramer, 455 U.S. 745, 753
      (1982)). An individual whose parental rights are to be
      terminated must be given due process of law, as the termination
      of parental rights is a constitutionally-protected action. See In
      re Interest of K.B., 763 A.2d 436, 439 (Pa.Super. 2000) (citing
      Santosky, supra).



                                     -5-
J-S34003-17



In re A.N.P., 155 A.3d 55, 66 (Pa.Super. 2017).

       Section 2513(b) of the Adoption Act outlines a parent’s statutorily-

protected right to due process during termination proceedings.              That

provision provides:

       At least ten days’ notice shall be given to the parent or parents,
       putative father, or parent of a minor parent whose rights are to
       be terminated, by personal service or by registered mail to his or
       their last known address or by such other means as the court
       may require. A copy of the notice shall be given in the same
       manner to the other parent, putative father or parent or
       guardian of a minor parent whose rights are to be terminated. A
       putative father shall include one who has filed a claim of
       paternity   as    provided   in    section   5103   (relating   to
       acknowledgment and claim of paternity) prior to the institution
       of proceedings.

23 Pa.C.S. § 2513(b) (emphasis added).           Thus, by its express terms, the

Adoption Act required DHS to provide Father at least ten-days’ notice by

personal service or registered mail to his last known address, which the

agency had in its records.

       In addition to the foregoing statutory requirements, Pennsylvania

Orphan’s Court Rule 15.6(a) governs the manner that notice of the

involuntary termination petition must be served.4         Rule 15.6 provides as

follows:

____________________________________________


4
  Philadelphia County is unique among Pennsylvania’s Courts of Common
Pleas insofar as adoption proceedings in that jurisdiction are heard in family
court, juvenile division, rather than in orphans’ court. While the orphans’
court rules typically do not govern family court proceedings, this Court has
(Footnote Continued Next Page)


                                           -6-
J-S34003-17



      (a) Notice to every person to be notified shall be by personal
      service, service at his or her residence on an adult or member of
      the household, or by registered or certified mail to his or her
      last known address. If such service is unobtainable and the
      registered mail is returned undelivered, then:

               ....

         (2) in proceedings under Rules 15.4 [(regarding the
         involuntary termination of parental rights]) . . . further notice
         by publication or otherwise shall be given if required by
         general rule or special order of the local Orphans' Court. If,
         after reasonable investigation, the identity of a person to be
         notified is unknown, notice to him or her shall not be required.

Pa.O.C. Rule 15.6(a) (emphasis added); see also Rule 15.4(d).            Again,

consistent with the Adoption Act, Rule 15.6(a) contemplates service to the

parent’s last known address and if service is unobtainable and the registered

mail is returned undelivered, then the orphans’ court may permit notice by

publication.    It is clear from both the Adoption Act and the governing

procedural rules that some form of notice is mandatory unless the identity of

a person is unknown. See In re X.J., 105 A.3d 1, 7 n.8 (Pa.Super. 2014)

(“The Adoption Act mandates that an individual whose parental rights may

be terminated must be served with notice of an upcoming termination

hearing. 23 Pa.C.S.A. § 2513(b).”).


                       _______________________
(Footnote Continued)

applied orphans’ court rules to termination cases held in Philadelphia family
court. See In re A.N.P., 155 A.3d 55, 66-67 (Pa.Super. 2017) (applying,
inter alia, Orphans’ Court Rule 15.4 regarding notice and service of petition
to terminate parental rights).



                                            -7-
J-S34003-17



      In the instant case, DHS explained that it declined to serve Father

notice of the termination hearing because its PLS report was ineffective.

N.T., 12/2/16, at 5. The agency proffered no explanation as to why it failed

to attempt service at Father’s last known address. However, relying upon

Mr. Coleman’s testimony that Father did not respond to correspondence that

his agency, NET, mailed to the 61st Street address, the trial court found that

DHS’s PLS report constituted a reasonable effort to serve Father with notice

of the petition. Id. at 8.

      Our review of the certified record will not sustain the trial court’s

conclusion that DHS employed reasonable efforts when the agency failed to

attempt service at Father’s last known address as required by both the

statutory and procedural framework. Instantly, Father’s identity was known

to DHS, and it possessed Father’s last known address, as evidenced by its

several references to that address in the petition to terminate parental

rights.   DHS ignored this information and relying solely upon the fruitless

PLS report, relinquished its statutory obligation to protect Father’s rights to

due process. At a minimum, the agency was required to attempt service by

certified mail before abandoning its efforts and failing to provide Father even

notice by publication, as outlined in the rules.

      Unlike DHS, the trial court, NET, and Father’s court-appointed attorney

mailed correspondence to Father at his last known address. Indeed, the trial

court even mailed notice of the decree terminating Father’s parental rights

                                      -8-
J-S34003-17



to that location.   While DHS also possessed this address, which appeared

throughout its termination petition, it declined to serve Father with notice of

the petition at that, or any other, location. Based on these facts, it is clear

DHS failed to meet the minimum level of effort as required by both the

Adoption Act and the governing rules of procedure. Thus, we find that the

certified record does not support the trial court’s determination that DHS

fulfilled its duty to engage in reasonable efforts to effectuate service. See

In re Interest of K.B., supra at 439.

       Moreover, we reject the trial court’s inference that it would have been

futile for DHS to attempt service at Father’s last known address. First, this

Court is not bound by the trial court’s inferences. In re M.G., 855 A.2d 68,

74 (Pa.Super. 2004).      More importantly, the certified record does not

support the implication that Father abandoned his South 61 st Street

residence.   Mr. Coleman’s discussion regarding his prior interactions with

that   address   established   nothing   more   than   the   reality   that   the

correspondence NET mailed to Father at that location was delivered—

otherwise, it would have been returned to NET as undeliverable.           Where

correspondence is returned undelivered, the record undoubtedly supports

the inference that the address is not accurate. However, that scenario did

not occur herein.    Instantly, the mail addressed to Father was, in fact,

delivered, and therefore, Father’s failure to respond to NET’s correspondence




                                     -9-
J-S34003-17



is at least as likely to reflect, if not illustrate, Father’s lack of interest in the

termination proceedings rather than the inaccuracy of the address.

      The dichotomy between these two potential explanations for Father’s

unresponsiveness illustrates why DHS’s omission is so crucial in this case.

Had DHS actually mailed notice to Father’s last known address, as required

by the statute, and Father still failed to attend the hearing, it would have

established either that Father could not be located or that he received the

notice and neglected to appear. Either of these results would have sustained

the court’s conclusion that DHS employed reasonable efforts.               As it is,

however, the record supports nothing more than the fact that DHS failed to

fulfill the minimum quantum of effort mandated under § 2513(b) and Rule

15.6(a)(2).

      Finally, considering the weight of the stipulated testimony adduced

during the termination proceedings in favor of terminating Father’s parental

rights pursuant to 2511(a) and (b) and the potential delay to the now-eight-

year-old child’s adoption by her maternal aunt, we are understandably

hesitant to vacate the trial court’s decree terminating Father’s parental

rights. However, we observe that A.A.M. continues to thrive in kinship care

along with her siblings, and we are confident that any delay associated with

ensuring Father’s due process rights would not be detrimental to her

wellbeing in light of the maternal aunt’s stated intent to continue to permit

post-adoption contact with the family.       Plainly, while judicial economy is a

                                       - 10 -
J-S34003-17



noble pursuit, it does not outweigh the fundamental components of due

process, i.e., notice and the opportunity to be heard. Unlike the trial court,

we are unwilling to ignore DHS’s failure to serve, or attempt to serve, Father

pursuant to § 2513(b) when Father’s most recent address was known to the

agency.   Therefore, we vacate the December 2, 2016, decree terminating

Father’s parental rights and remand this case for a new proceeding that

complies with § 2513(b).

      Decree vacated. Case remanded. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 7/14/2017




                                    - 11 -